PER CURIAM.
Leo Terminello appeals from the dismissal, with prejudice, of his complaint. We affirm.
Terminello filed an action in 1996 against Michael Alman, an attorney who represented Terminello’s former wife in a divorce proceeding. That action was dismissed with prejudice; Terminello took no appeal from that final order. Six weeks later, Terminello again sued the same defendant. The second complaint was based upon the same set of facts, sought the same relief, and asserted essentially the same cause of action.
The trial court properly granted the defendant’s motion to dismiss the second action, finding that:
If Mr. Terminello disagreed with the Court’s dismissal of his complaint in the First Action, he could have appealed the dismissal of the first Action. However, Mr. Terminello did not appeal that dismissal, and the dismissal of the First Action is now final_ Therefore, this suit is ... barred by principles of res judicata and collateral estoppel.
Furthermore, the dismissal was proper on the merits, as all of the claims brought — in both the first and the second complaint — were barred by the absolute privilege covering statements made by counsel in the course of litigation. See Levin, Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P.A. v. United States Fire Ins. Co., 639 So.2d 606 (Fla.1994).
AFFIRMED.